Citation Nr: 0415363	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-27 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a left eye disorder, as resulting 
from vocational rehabilitation training.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 RO rating decision.  



FINDINGS OF FACT

1.  In a decision promulgated in November 2000, the Board 
denied the veteran's reopened claim for compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
left eye disorder, as resulting from vocational 
rehabilitation training.  

2.  The evidence received since the November 2000 decision is 
neither new nor does it bear directly and substantially upon 
the specific matter under consideration.  



CONCLUSION OF LAW

New and material evidence has not been received since the 
November 2000 decision reopen the claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
eye disorder, as resulting from vocational rehabilitation 
training.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters-VCAA (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA §3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C.A. 
§ 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the Statement 
of the Case (SOC), Supplemental Statement of the Case (SSOC), 
and correspondence from the RO (including letters dated 
January 2001, June 2001, and December 2003), the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims and the new VCAA 
regulations.  

In particular, the Board notes an evidence development letter 
dated in December 2003 in which the veteran was advised of 
the type of evidence necessary to substantiate his claim for 
compensation for his left eye disorder.  In that letter, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

Specifically, the letter discussed the requirements of 
reopening a claim for reconsideration.  The veteran was 
provided the opportunity to submit any additional evidence 
that may be relevant to his claim, and he was advised of what 
VA would do to assist him in the development of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
that satisfy VCAA requirements).  

It appears that the veteran has been afforded a reasonable 
opportunity to present evidence relative to his application 
to reopen his claim and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).  

The Board further concludes that any defect in meeting the 
technical requirements of VCAA is nonprejudicial and would 
constitute no more than harmless error in this case.  



Factual Basis

The veteran sustained an injury to his left eye while fixing 
his car.  He alleges that he was participating in vocational 
rehabilitation training at this time.  An April 1949 private 
medical report indicates that the veteran was at home using a 
cold chisel when a piece of the chisel flew into his left 
eye.  

A July 1949 RO office memorandum stated that the veteran's 
accident occurred during a period of optional overtime, and 
that the veteran did not injure his eye during his vocational 
rehabilitation training.  

The record reflects that, in a July 1949 rating decision, the 
RO denied entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left eye disorder, 
claimed as resulting from vocational rehabilitation training.  
That decision was not appealed within one year, and became 
final.  

In April 1997, the veteran applied to reopen his claim, and 
in November 1997 the RO issued a rating decision determining 
that new and material evidence had not been submitted to 
reopen the claim.  

The veteran proffered evidence of an award letter indicating 
entitlement to a fee for unauthorized medical services and 
the RO determined that the evidence submitted did not 
constitute new and material evidence.  

In November 1999, the RO conducted a personal hearing, and in 
November 2000, the Board issued a decision that reopened and 
then denied the claim for compensation based for a left eye 
disorder.  The Board accepted evidence of the veteran's 
injury to his left eye, acknowledging that the veteran's left 
eye was injured while he was fixing his car.  

The Board also accepted evidence of the veteran's hearing 
transcript, in which he talked about his daily activities 
while participating in the vocational rehabilitation program.  
However, the Board denied the veteran's claim after weighing 
the new and material evidence and did not find it sufficient 
enough to warrant the application of the benefit of the doubt 
doctrine.  


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a left eye 
disorder, claimed as resulting from vocational 
rehabilitation training.

The veteran essentially contends that he sustained an injury 
to his eye while fixing his car during vocational 
rehabilitation training.  

He further contends that he felt required to fix his car for 
fear of showing a lack of commitment to his training duties 
or an unsatisfactory quality of work.  He alleges he was 
afraid he would be removed from the vocational rehabilitation 
training program.  

The records reflects that, in February 2001, the veteran 
submitted a request for reconsideration of his already 
decided claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a left eye disorder, with the RO.  

In August 2001 the RO issued a rating decision denying the 
veteran's claim, finding that the veteran failed to submit 
evidence that met the new and material evidence standard.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  

While the RO appears to have reopened the veteran's claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a left eye disorder, claimed as 
resulting from vocational rehabilitation training, and to 
have considered the claim on a de novo basis, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new-and-material-evidence analysis in 
claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  

However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claims for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).  

The record reflects that the veteran submitted a December 
2000 private medical report in July 2001, claiming it as new 
and material evidence.  This report only discussed the 
veteran's current eye condition.  

The Board notes, however, that at the time of the November 
2000 decision, there was already medical evidence of record 
establishing the presence of a current left eye disability.  

In the court case, Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records describing the 
veteran's current condition are not material as to the 
service connection and are not sufficient to reopen a claim 
for service connection as new and material evidence.  

The December 2000 private medical report does not speak to 
the main issue of the veteran's claim that is namely, whether 
or not his injury was incurred while participating in 
vocational rehabilitation training.  

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  

For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of Title 
38, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).  

In this case, it is clear that the December 2000 private 
medical report did not address the issue of causation.  

Additionally, the report does not bear directly and 
substantially on the specific matter under consideration and 
is both cumulative and redundant.  Therefore, it shall not be 
considered new and material evidence under the criteria set 
forth in 38 C.F.R. § 3.156(a) (2001).  




ORDER

New and material evidence to reopen the claim of entitlement 
to compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disorder, as resulting from vocational 
rehabilitation has not been submitted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



